UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




DAISY WORRELL ROSS,as Administrator of
the Estate ofERNELL E. WORRELL,                           MEMORANDUM DECISION AND
                                                          ORDER
                                  Petitioner,
                                                          17-CV-05026(AMD)
                     - against-

NANCY A. BERRYHILL,                                                             FILED
                                                                             IN CLERK'S
                                                                                KLERK'S OFFICE
                                                                                        OFFK
Acting Commissioner of Social Security,                                  US DISTRICT COURT E.D.N.Y.
                                                                                RICT COURT I


                                  Respondent.                            ■k NOV 2 5 2018          -k

                                                      X                  BROOKLYN OFFICE


ANN M. DONNELLY, United States District Judge:

       The plaintiff brings this action as the administrator of the estate of Emell E. Worrell, her

sister and the claimant in the underlying matter. The plaintiff challenges the Social Security

Commissioner's decision that the claimant's social security benefits were properly computed and

distributed from March 1985 to December 1995. For the reasons discussed below,Iconclude

that the Administrative Law Judge's ("ALJ") decision was based upon correct legal standards

and is supported by substantial evidence in the record. The Commissioner's motion for

judgment on the pleadings is granted and the case is dismissed.

       The claimant was a disabled woman who received Social Security Income ("SSI")

benefits beginning in 1973, Title II survivor's benefits beginning in 1985, and Disabled Adult

Child ("DAC") benefits beginning in 1995. (Tr. 167.) The claimant passed away on May 8,

2013. {Id.) The plaintiff is the claimant's sister and was the payee on the claimant's benefits

while the claimant was still alive. {Id.) In 2008, the plaintiff sought reimbursement for

Medicare premiums deducted from the benefits paid to the claimant between 1987 and 1995.

                                                1
(Tr. 45.) A fair hearing was held on June 6, 2008, and the Office of Administrative Hearings

("OAH")held that the deductions were proper. {Id.) The plaintiff requested a review by the

 SSA and in July 2009,the SSA determined that the claimant's benefits amoimt was accurate.

(Tr. 51-52.) The plaintiff asked for a second review and in December 2009,the SSA affirmed

 the decision. (Tr. 53.) The plaintiffthen requested a hearing by an ALJ, which was held on

 November 15, 2010. (Tr. 16, 167.)

          At the hearing, the plaintiff appeared pro se as the claimant's representative, and argued

 that between 1987 and 1995, the claimant was entitled to an additional $16,000 from the SSA.

(Tr. 100-10.) ALJ Chu issued a decision on November 22,2010, ruling that the SSA calculated

 the claimant's benefit amount accurately and distributed the appropriate payments. (Tr. 17-19.)

 On May 21,2012,the Appeals Council denied the plaintiffs request for review. (Tr. 167-68.)

 On July 6,2012,the claimant commenced a civil action against the Commissioner ofthe SSA in

 this Court before the Honorable Eric Vitaliano.' (Tr. 167-68,262.) On June 4,2014,Judge

 Vitaliano remanded the case for rehearing, based on the Commissioner's concession that the

 administrative record was incomplete and because ALJ Chu did not explain why the 2009 SSA

 determination was correct. (Tr. 264-65.)

         On July 22,2016, ALJ Jason Miller held a hearing at which the plaintiff represented

 herself. (Tr. 168.) In a decision dated August 10, 2016, ALJ Miller found that the claimant's

 benefits and offset amounts were accurately computed,the claimant was properly paid and the

claimant was not entitled to additional payments. (Tr. 171.) The Appeals Council denied the

 plaintiffs request for review, making ALJ Miller's decision the final decision ofthe




' Judge Vitaliano granted the plaintiffs motion to substitute herself as plaintiff on May 13,2013. (Tr. 262-65.)

                                                         2
Commissioner. (Tr. 108-10.) Theplaintiffcommencedthisactionon August 22,2017, and the

Commissioner moved for ajudgment on the pleadings on April 10, 2018. (ECF Nos. 1,13.)

                                          DISCUSSION


        A district court reviewing the Commissioner's final decision is limited to determining

"whether the SSA's conclusions were supported by substantial evidence in the record and were

based on a correct legal standard." Talavera v. Astrue,697 F.3d 145, 151 (2d Cir. 2012)

(quoting Lamay v. Comm'r ofSoc. Sec., 562 F.3d 503,507(2d Cir. 2009)). The Court must

uphold the Commissioner's factual findings if there is substantial evidence in the record to

support them. 42 U.S.C. § 405(g). "Substantial evidence is 'more than a mere scintilla' and

'means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.'" Greek v. Colvin, 802 F.3d 370,375(2d Cir. 2015)(quoting Richardson v. Perales,

402 U.S. 389,401 (1971)).

       "To determine on appeal whether the ALJ's findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis ofthe substantiality ofthe evidence must also include that which detracts

from its weight." Williams v. Bowen,859 F.2d 255,258(2d Cir. 1988). The district court may

not substitute its ownjudgment for the ALJ's,"even if it might justifiably have reached a

different result upon a de nova review." Jones v. Sullivan, 949 F.2d 57,59(2d Cir. 1991)

(internal citation omitted). Once the ALJ makes factual findings, the district court can reject

those findings only if a reasonable factfinder "would have to conclude otherwise." Brault v.

Social Security Administration, Commissioner,683 F.3d 443,448(2d Cir. 2012)(internal

citation omitted).
           The plaintiff makes two arguments: first, she contends that the Commissioner improperly

  withheld benefit amounts from March 1985 through December 1995.^ Second, she says that

  premiums should not have been deducted from the claimant's benefit amount because the

  claimant was a Qualified Medicare Beneficiary("QMB")under the New York State Medicare

  Savings Program.^ (ECF No, 1 at 3-5.) I reject both claims.

           The ALJ's determination that the claimant's social security benefits amount was

  accurately computed is supported by substantial evidence. ALJ Miller explained in detail why

  the claimant was not entitled to the retroactive Title IIDAC insurance benefit amount of

  $52,722.00 under 20 C.F.R. 404.408(b). (Tr. 168-71.) He also based his finding on a Notice of

  Reconsideration that the SSA sent on December 12, 2009, which detailed the claimant's

  entitlement to Title II DAC benefits during the relevant time period. (Tr. 62,169.) Relying on

  the December 2009 Notice of Reconsideration and additional letters the SSA sent to the

  claimant, ALJ Miller found that ofthe $52,722.00 in insurance benefits that the claimant was

  retroactively entitled to, the SSA withheld $42,258.00 because the claimant received SSI

  payments during the same period. (Tr. 169-71.) The ALJ found that the SSA had already paid

  the claimant the remaining benefit balance of$10,464.00 and the claimant had maximized her

  entitlement to benefits. (Tr. 169.)

          The plaintiff was also on notice that the claimant's benefits would be reduced by the

  amount of SSI payments the claimant received. On February 11, 1995, when the SSA informed

  the plaintiff that the claimant was entitled to retroactive DAC insurance benefits, the SSA also



  ^ As ALJ Miller noted, the plaintiff has made various claims about the amount the SSA owes her. (Tr. 170.) It
  appears that the plaintiffnow seeks $60,436.80 in outstanding Title II DAC insurance benefits. (ECF No. 1 at 5.)
'The plaintiff alleges that the SSA should not have deducted Medicare premiums from the claimant's benefit
 amounts during the period of March 1987 to January 1995. The plaintiff also alleges that in 2000,2007,2011, and
 2012,the SSA improperly deducted Medicare premiums, as evidenced by the claimant's Form SSA-1099 Social
 Security Benefit Statements from those years. (ECF No. 1 at 3-5.)
explicitly advised the plaintiff that those benefits might be reduced if the claimant also received

SSI payments during the same period. (Tr. 246.) The SSA informed the claimant in subsequent

notices that certain amounts would be withheld from the claimant's SS benefits because of the

SSI money paid during the same period of time. (Tr. 248, 251.)

       The ALJ's decision that Medicare premiums were properly taken from the claimant's

social security benefits is also supported by substantial evidence in the record. As the SSA

explained in an October 22, 1995 letter to the claimant, Medicare premium deductions withheld

from the claimant's benefits "may" be paid by the claimant's home state. New York.

(Tr. 170, 268.) On December 19, 2008, after a hearing, the New York State Department of

Health affirmed the OAH's decision that the claimant was not entitled to reimbursements from

New York for the Medicare premiums deductions. (Tr. 44-46.) ALJ Miller explained to the

plaintiff that she could only seek reimbursement from New York State and not the SSA, which is

a federal program. (Tr. 170, 268.)

                                         CONCLUSION


       Substantial evidence in the administrative record supports the ALJ's determination that

the Commissioner correctly calculated the claimant's benefits amount, that Medicare premiums

were properly deducted from the claimant's social security benefits, and that the plaintiff is not

entitled to additional payments. Accordingly, the defendant's motion for judgment on the

pleadings is granted, and the ALJ's decision is affirmed.

SO ORDERED.
                                                       s/Ann M. Donnelly

                                                      ArmM. Donnelly
                                                      United States District Judge

Dated: Brooklyn, New York
       November 28, 2018
